Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 1 of 24 PageID# 179
                                                                                                EXHIBIT C


                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF VIRGINIA
                                    ALEXANDRIA DIVISION

    EVAN AMBER OVERTON AND
    JOHN KEENAN OVERTON, CO-
    ADMINISTRATORS FOR THE ESTATE
    OF EZRA MICHAEL OVERTON,
    DECEASED,


            Plaintiffs,

    v.                                                Case No.: l:19-cv-751
    FISHER-PRICE, INC;

    AND

    MATTEL,INC.

                    Defendants.



                      DEFENDANTS' OBJECTIONS TO PLAINTIFFS'
              FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS,
                ELECTRONICALLY STORED INFORMATION AND THINGS

          COMES NOW Fisher-Price, Inc. and Mattel, Inc. ("Defendants") in the above-referenced

   matter, and pursuant to Local Rule 26(C) and this Court's Scheduling Order hereby serve their

   Objections to Plaintiffs' First Set of Requests for Production to Defendants ("Plaintiffs'

   Requests") as follows:

                                  INTRODUCTORY STATEMENT

          The Fisher-Price product at issue in this litigation is a Rock 'n Play Sleeper, bearing

   model number BGB20. Model number BGB20 is specifically known as the "My Little

   Snugamonkey Special Edition Deluxe Newborn Rock 'n Play Sleeper" (the "Product"). The

   incident in question in this case occurred on December 22, 2017.




                                              Page I of21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 2 of 24 PageID# 180




            The Rock 'n Play Sleeper product line, which was first sold in the U.S. beginning in

    2009, has included many different models, with different characteristics and marketing, over the

    approximately ten years sold.

            In objecting and responding to Plaintiffs' Requests, Defendants do not adopt, embrace or

    accept any term or definition employed by the Plaintiffs. Defendants have made reasonable

    efforts to form their objections and responses to these Requests based on their reasonable

    interpretation thereof. If the Plaintiffs subsequently assert an interpretation of any of these

    Requests which differs from that ofDefendants', Defendants reserve the right to supplement

    their objections and responses. Responses to Plaintiffs' Requests will be provided subsequently

    consistent with FRCP 34 and Local Rule 26(C).

            The statement in any given Objection that documents will be produced means that

    documents will be produced, as limited by the relevant objections, provided that such documents

   exist and are in the possession, custody or control of Defendants. Defendants' stated willingness

   to produce certain classes ofdocuments should in no way be construed as an affirmative

   acknowledgement that such documents either exist or are in the possession, custody or control of

   Defendants or that they are admissible at trial.

                         OBJECTIONS TO INSTRUCTIONS AND DEFINITIONS

            I.     Defendants object to Plaintiffs' definitions and instructions to the extent they are

   inconsistent with the Federal Rules of Civil Procedure and Local Rules of this Court. In objecting

   and responding to these Requests, the Defendants will comply with their obligations under these

   rules.

            2.     Defendants object to Definition (b) for the "Rock 'n Play" on the grounds it is

   overbroad, unduly burdensome, not relevant to the claims and defenses in this case, and not




                                               Page2of21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 3 of 24 PageID# 181




    proportional to the needs of the case by referring to "all models of the Fisher-Price Rock 'n Play

    inclined sleeper" rather than the Product. 1 To the extent Defendants produce any documents and

    information beyond those related to the Product, Defendants are not in any way waiving

    admissibility or later objections to admissibility.

            3.     Defendants object to Instruction (n) "Similar occurrences" on the grounds it is

    overbroad and assumes that other reported incidents where a child was allegedly "injured or killed,

    as a result of being in a Rock 'n Play" are substantially similar to the incident at issue in this case

   where the facts of those circumstances and cause of the injury or death in other alleged incidents

    are markedly different.

                                    REQUESTS FOR PRODUCTION

            1.     Produce a prototype of each version of the SnugaMonkey sold in the United

   States from 2009 - the incident.

           OBJECTIONS: Defendants object to Request No. I as being overbroad, unduly

   burdensome, not limited in time or scope, vague and ambiguous including as to the term

   "prototype", and seeking information not relevant to any claims or defenses in this case. As

   written, the request seeks prototypes from more than seven (7) years before the incident in

   question. Further, not all of the "prototypes" - even if available - are relevant or reasonably

   likely to lead to the discovery of admissible evidence.

           2.      All documents responsive to any of Plaintiffs' Interrogatories.



   ' Notwithstanding this objection and the objections to specific requests as to the time frame and
   other models, Defendants have agreed to re-produce the documents produced in the Torres and
   Goodrich cases which include documents going back to 2009 and involving Rock 'n Play
   Sleeper models other than the Product in this case. Such production is not intended to, and does
   not, waive Defendants' right to object to the production of additional documents related to Rock
   'n Play Sleeper models other than the Product. In addition, Defendants reserve any objections to
   the admissibility of the documents produced from the Torres or Goodrich cases, or otherwise.


                                                Page 3 of21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 4 of 24 PageID# 182




            OBJECTIONS: Defendants adopt and incorporate their objections to the Interrogatories,

    or parts thereof, requesting documents.



            3.     All documents concerning, regarding or forming a reason for The Recall.

           OBJECTIONS: Defendants object to Request No. 3 as being overbroad, vague and

    ambiguous including as to the meaning of"forming a reason", and seeking documents not relevant

    to any claims or defenses in this case. Defendants object that any records concerning the voluntary

    recall of the Rock 'n Play Sleeper on April 12, 2019, which occurred nearly 16 months after the

    incident at issue in this case, are not relevant to any claims or defenses in this case. See Va. Code

    Ann.§ 8.01-418.1 and Fed. R. Evid. 407. Defendants further object to the Request to the extent

    that it calls for documents protected by the attorney work-product doctrine and attorney-client

   privilege.



           4.      All documents concerning, regarding or forming a reason for each Alert.

           OBJECTIONS: Defendants object to Request No. 4 as being overbroad, vague and

   ambiguous including as to the meaning of"forming a reason", and seeking documents not

   relevant to any claims or defenses in this case. Defendants further object to the Request as

   seeking documents not in the possession or control of Defendants. Defendants also object that

   any records concerning the voluntary Alert jointly issued by CPSC and Fisher-Price pertaining to

   the Fisher-Price Rock 'n Play Sleeper occurred April 5, 2019, more than 15 months after the

   incident at issue in this case, are not relevant to any claims or defenses in this case. See Va. Code

   Ann. § 8.01-418.1 and Fed. R. Evid. 407. In addition, Defendants object to the Request to the




                                               Page 4 o/21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 5 of 24 PageID# 183




    extent that it calls for documents protected by the attorney work-product doctrine and attorney­

    client privilege.



            5.      All packaging, package inserts and warnings for each version of the

    SnugaMonkey that was sold in the United States from 2009 - the incident.

            OBJECTIONS:           Defendants object to Request No. 5 as being overbroad, unduly

    burdensome, not reasonably limited in time or scope, and seeking documents not relevant to any

    claims or defenses in this case. As written, the Request seeks documents going back eight (8)

   years prior to the incident.



           6.       All statements by any of the Plaintiffs or their agents concerning or relating to the

   incident, Rock 'n Play sleepers, Ezra, Ezra's sleeper or the defendants.

           OBJECTIONS: Defendant objects to Request No. 6 to the extent it includes documents

   and statements by the Plaintiffs which are not in the possession or control of Defendants, or are

   equally available to Plaintiffs for statements made to third-parties other than Defendants, such as

   to the media, to investigators, or on social media.



           7.      All documents provided to the manufacturer of Rock 'n Play sleepers concerning

   or relating to the design of the sleepers.

           OBJECTIONS: Defendants object to Request No. 7 as being overbroad, unduly

   burdensome, not reasonably limited in time or scope, not relevant to the claims and defenses in

   the case, disproportionate to the needs of this case, and as vague and ambiguous in its use of the

   undefined terms and phrase "relating to the design of the sleepers." As written, the Request




                                                Page 5 o/21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 6 of 24 PageID# 184




    seeks documents going back ten (10) years. It is unduly burdensome to require Defendants to

    inspect every email and document provided to any manufacturer over the past ten (10) years, for

    every model of the Rock 'n Play Sleeper, to determine ifit relates to the design of any Rock 'n

    Play Sleeper.



           8.       All documents from the manufacturer of Rock 'n Play sleepers concerning or

   relating to the design of the sleepers.

           OBJECTIONS: Defendants object to Request No. 8 as being overbroad, unduly

   burdensome, not reasonably limited in time or scope, disproportionate to the needs of this case,

   and as vague and ambiguous in its use of the undefined terms and phrase "relating to the design

   of the sleepers." As written, the Request seeks documents going back ten (10) years. It is

   unduly burdensome to require Defendants to inspect every email and document received from

   any manufacturer over the past ten (10) years, for every model of the Rock 'n Play Sleeper, to

   determine if it relates to the design of any Rock 'n Play Sleeper.



           9.       All documents from, to, in which he is a recipient or that refer to John Deegear,

   M.D. concerning or relating to inclined infant sleepers, the Rock 'n Play, or hammocks.

           OBJECTIONS: Defendants object to Request No. 9 as being over broad, unduly

   burdensome and not limited in time by seeking documents going back potentially more than ten

   (10) years. All documents that refer to John Deegear, M.D. and involving any model of the Rock

   'n Play Sleeper or the undefined term "hammocks" is vague and ambiguous, and it would be

   unduly burdensome to force Defendants to search for all documents from, to or which even refer

   to Dr. John Deegear, without regard to time period, relevance, or a specific subject or model.



                                               Page 6of21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 7 of 24 PageID# 185




    Defendants further object to the Request to the extent that it calls for documents protected by the

    attorney work-product doctrine and attorney-client privilege.



            l 0.   All documents upon which you relied prior to first selling Rock 'n Play sleepers

    in the United States in 2009 that Rock 'n Play sleepers were safe for all-night sleep.

           OBJECTION: Defendants object to Request No. IO as being overbroad, vague and

   ambiguous and not reasonably limited in time and scope. As written, the Request seeks

   documents going back more than ten (IO) years and involving models of the Rock 'n Play

   Sleeper other than the Product. It is unduly burdensome to require Defendants to inspect every

   email and document prior to the first sale of any Rock 'n Play Sleeper and without any

    relationship to the Product specifically. Defendants further object to the Request to the extent it

    seeks documents protected by the attorney work-product doctrine and/or attorney client

   privilege.



           I I.    All documents upon which you relied subsequent to first selling Rock 'n Play

   sleepers in the United States in 2009 that Rock 'n Play sleepers were safe for all-night sleep.

           OBJECTION: Defendants object to Request No. 11 to the extent it seeks documents

   protected by the attorney work-product doctrine and/or attorney client privilege. Defendants

   further object to Request No. 11 as being overbroad and unduly burdensome in seeking all

   documents from more than ten (10) years ago and involving models of the Rock 'n Play Sleeper

   other than the Product. It is unduly burdensome to require Defendants to inspect every email and

   document for a ten (10) year period and without any relationship to the Product specifically.




                                               Page 7 o/21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 8 of 24 PageID# 186




           12.     All documents that allege or show that Rock 'n Play sleepers are not safe for all-

   night sleep.

           OBJECTION: Defendants object to Request No. 12 is overbroad, not limited in time or

   scope. As written, the Request seeks documents from more than ten ( 10) years ago and

   involving models of the Rock 'n Play Sleeper other than the Product. It is unduly burdensome to

   require Defendants to inspect every email and document for a ten (10) year period and without

   any relationship to the Product specifically. Defendants further object to the extent the Request

   seeks any Complaint filed in litigation which is publicly available, and further object to

   producing any claim asserted which involves the Rock 'n Play Sleeper after the date of the

   incident. Defendants further object to the Request to the extent it seeks documents protected by

   the attorney work-product doctrine and/or attorney client privilege.



           13.     All documents concerning or related to other incidents involving infants injured

   or dying while in a Rock 'n Play sleeper. Include in your response all pleadings and discovery

   with regard to those incidents that resulted in litigation.

           OBJECTIONS: Defendants object to Request No. 13 on the grounds it is overbroad,

   unduly burdensome, not reasonably limited in time or scope, and not relevant to the claims and

   defenses in the case. As written, the Request seeks all documents related to any other incident or

   litigation including any events which occurred subsequent to the incident in question, and/or are

   not substantially similar to the incident in question and not relevant to the claims and defenses in

   the case. Defendants further object to the Request seeking "all pleadings and discovery" in other

   litigations involving the Rock 'n Play Sleeper, which are not relevant to the claims or defenses in




                                                Page8of21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 9 of 24 PageID# 187




    this case. In addition, Defendants object to this request to the extent it seeks documents protected

    by the attorney work-product doctrine and/or attorney client privilege.



           14.     Every warning ever contained on any model of the Rock 'n Play. Please indicate

    the date range that each warning appeared on each model.

           OBJECTIONS: Defendants object to Request No. 14 as being overbroad, unduly

    burdensome, not limited in time or scope, disproportionate to the needs of this case, and seeks

    documents not relevant to the claims and defenses in the case. As written the Request seeks

    documents going back ten (10) years and involving every model of the Rock 'n Play Sleeper,

    including models other than the Product. Defendants further object that any changes to the

   warnings on Rock 'n Play Sleeper models after the incident in question are not relevant to the

   claims and defenses in this case under Va. Code§ 8.01-418.1 and Fed. R. Evid. 407.



           15.     Documents concerning or relating to all surveys, consumer feedback programs or

   tests concerning or relating to any Rock 'n Play sleeper.

           OBJECTIONS: Defendants object to Request No. 15 as being overbroad, unduly

   burdensome, not reasonably limited in time or scope, and not relevant to the claims and defenses

   in the case. Defendants further object to the Request to the extent it seeks documents protected

   by the attorney work-product doctrine or the attorney-client privilege. As written the Request

   seeks documents going back ten (10) years and involving every model of the Rock 'n Play

   Sleeper, including models other than the Product. Defendants further object that that the terms

   "surveys" and "consumer feedback programs" are vague and ambiguous terms subject to




                                              Page 9of21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 10 of 24 PageID# 188




    multiple interpretations, and are so broad as to include any possible subject relating to the Rock

    'n Play Sleeper.



            16.    Documents concerning or relating to the ability of an infant to push him or herself

    up to a standing position in a Rock 'n Play sleeper.

            OBJECTIONS: Defendants object to Request No. I 6 as being overbroad, vague and

    ambiguous as not defining what age and developmental stage of an infant the request refers to,

    calls for expert opinion, and is vague and ambiguous on the grounds "standing position" is not a

    defined term and subject to multiple interpretations. Defendants further object that as written the

    Request seeks documents going back ten (10) years and involving every model of the Rock 'n

    Play Sleeper, including models other than the Product. Defendants further object to this Request

    as not reasonably limited in time and scope because as written it would include documents post­

    dating the incident alleged in this case, which occurred on December 22, 2017. Defendants

    further object to the Request to the extent it seeks documents protected by the attorney work­

    product doctrine or the attorney-client privilege.



            17.    Documents concerning or relating to the ability of an infant to rollover while

    restrained in a Rock 'n Play sleeper.

           OBJECTIONS: Defendants object to Request No. 17 on the grounds it is overbroad,

    calls for expert opinion, and vague and ambiguous as not defining what age and developmental

    stage of an infant to which the request refers. Defendants further object that as written the

    Request seeks documents going back ten ( 10) years and involving every model of the Rock 'n

    Play Sleeper, including models other than the Product. Defendants further object to this Request




                                               Page J0o/21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 11 of 24 PageID# 189




    as not reasonably limited in time and scope because as written it would include documents post­

    dating the incident alleged in this case, which occurred on December 22, 2017. Defendants

    further object to the Request to the extent it seeks documents protected by the attorney work­

    product doctrine.



            18.     Documents concerning or relating to testing or the safety or the efficacy of the

    Rock 'n Play crotch strap.

            OBJECTIONS: Defendants object to Request No. 18 on the grounds it is overbroad and

    unduly burdensome. As written the Request seeks documents going back ten (10) years and

    involving every model of the Rock 'n Play Sleeper, including models other than the Product.

    Defendants further object to this Request as not reasonably limited in time and scope because as

    written it would include documents post-dating the incident alleged in this case, which occurred

    on December 22, 2017. Defendants further object to the Request to the extent it seeks

    documents protected by the attorney work-product doctrine or the attorney-client privilege.



            19.    Documents concerning or relating to any and all testing of the SnugaMonkey.

           OBJECTIONS: Defendants object to Request No. 19 on the grounds it is overbroad and

    unduly burdensome. Defendants further object that as written the Request seeks documents

    going back ten (I 0) years. Defendants further object to the Request to the extent it seeks

    documents protected by the attorney work-product doctrine or the attorney-client privilege.



           20.     Documents concerning or relating to any and all testing of the Rock 'n Play

    models with animal inserts, e.g., the lamb insert.




                                               Page II o/21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 12 of 24 PageID# 190




            OBJECTIONS: Defendants object to Request No. 20 as being overbroad, unduly

    burdensome, not reasonably limited in time or scope, and not relevant to the claims and defenses

    in the case. As written, the Request seeks documents going back ten (10) years and involving

    every model of the Rock 'n Play Sleeper with an animal insert, including models other than the

    Product. Defendants further object to this Request as not reasonably limited in time and scope

    because as written it would include documents post-dating the incident alleged in this case,

    which occurred on December 22, 2017. Defendants further object to the Request to the extent it

    seeks documents protected by the attorney work-product doctrine and/or the attorney-client

    privilege.



            21.    Documents concerning or relating to any recall of any model Rock 'n Play or

    component thereof.

            OBJECTIONS: Defendants object to Request No. 21 as being overbroad, not

    reasonably limited in time or scope, and not relevant to the claims and defenses in the case. As

    written, the Request seeks documents going back ten (10) years and involving every model of the

    Rock 'n Play Sleeper and any components thereof. Defendants further object to the Request to

    the extent it seeks documents protected by the attorney work-product doctrine and/or the

    attorney-client privilege. Defendants objects that any records concerning the voluntary Recall of

    April 12, 2019 pertaining to the Rock 'n Play Sleeper, which occurred nearly 16 months after the

    incident at issue in this case, are not relevant to any claims or defenses in this case. See Va. Code

    Ann. § 8.01-418.1 and Fed. R. Evid. 407. Defendants further object on the grounds that the

   Request seeks confidential and proprietary business information.




                                               Page 12of21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 13 of 24 PageID# 191




            22.    Documents concerning or relating Dr. Deegear's statements and suggestions in an

    August 19, 2009 conference call regarding the Rock 'n Play sleeper that an infant would have to

    be at least 3 months old before it could arch its back and push itself up the seat back, and that

    you could use a stretchy-type mesh material in the foot rest area of the Rock 'n Play to make it

    more difficult for the infant occupant to push itself up.

            OBJECTIONS: Defendants object to Request No. 22 on the grounds that it

    mischaracterizes Dr. Deegear's statements and assumes facts that are not definitively in the

    record. Defendants further object to the Request to the extent that it seeks information protected

    by the attorney work-product doctrine and/or attorney-client privilege.



           23.     Documents showing, concerning or relating to all tests in which an infant

    (restrained or unrestrained) pushed itself to a standing position in a Rock 'n Play.

           OBJECTION: Defendants object to Request No. 23 on the grounds it is overbroad,

    unduly burdensome and unlimited in time and scope, calls for expert opinion, and vague and

    ambiguous as "standing position" is not a defined term and subject to multiple interpretations.

    As written the Request seeks documents going back ten"(l0) years and involving every model of

    the Rock 'n Play Sleeper, including models other than the Product. Defendants further object to

    this Request as not reasonably limited in time and scope because as written it would include

    documents post-dating the incident alleged in this case, which occurred on December 22, 2017.

    Defendants further object to the Request to the extent it seeks documents protected by the

    attorney work-product doctrine.




                                               Page 13 o/21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 14 of 24 PageID# 192




            24.    Documents concerning or relating to any and all foreign government, agency or

    other entity concerning or relating to whether the Rock 'n Play was safe or could be marketed for

    all-sleep; whether the Rock 'n Play should be reclassified as a "soother", or redesign of the Rock

    'n Play.

            OBJECTIONS: Defendants object to Request No. 24 on the ground it is overbroad, not

    reasonably limited in time and scope, and not relevant to the claims and defenses in the case. As

    written the Request seeks documents that are not relevant to Plaintiffs' claim of a Breach of

    Implied Warranty of Merchantability. Further, the Request seeks documents going back ten (10)

    years and involving every model of the Rock 'n Play Sleeper, including models other than the

    Product. Defendants further object to this Request as not reasonably limited in time and scope

    because as written it would include documents post-dating the incident alleged in this case,

    which occurred on December 22, 2017. Defendants further object on the grounds that the

    Request seeks confidential and proprietary business information. Defendants further object to

    the Request to the extent it seeks documents protected by the attorney work-product doctrine.



           25.     Documents reflecting all design changes to the Rock 'n Play from 2009 through

    the Recall.

           OBJECTIONS: Defendants object to Request No. 25 as being overbroad, unduly

    burdensome, not reasonably limited in time or scope, disproportionate to the needs in this case,

    and not relevant to the claims and defenses in the case. As written, the Request seeks ten (10)

    years of documents reflecting "all design changes" in every model of the Rock 'n Play sleeper,

    including models other than the Product. Defendants further object to this Request as not




                                              Page 14 o/21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 15 of 24 PageID# 193




    reasonably limited in time and scope because as written it would include documents post-dating

    the incident alleged in this case, which occurred on December 22, 2017.



               26.   Documents concerning and relating to the CPSC revising its standards for infant

    sleep surfaces (including bassinets), including documents concerning and relating to your

    response to the CPSC announcing its planned revisions.

               OBJECTIONS: Defendants object to Request No. 26 as being overbroad and unduly

    burdensome in that it seeks documents from a ten (10) year period and is not limited to the Rock

    'n Play Sleeper or the Product. Defendants further object to the extent the Request seeks

    information protected by the attorney work-product doctrine and the attorney-client privilege.



               27.   Documents concerning or relating to all pre- and post-marketing consultations

    with Dr. Deegear about the Rock 'n Play.

               OBJECTIONS: Defendants object to Request No. 27 as being overbroad, unduly

    burdensome, not reasonably limited in time or scope, and not relevant to the claims and defenses

    in the case. As written, the Request seeks documents going back ten (10) related to every model

    of the Rock 'n Play sleeper, including models other than the Product. In addition, Defendants

    object the Request is vague and ambiguous as to the terms "pre- and post-marketing" which are

    not defined. Defendants further object to this Request as being redundant to Request No. 9 and

    incorporate their response thereto. Defendants further object to the extent the Request seeks

    information protected by the attorney work-product doctrine and the attorney-client privilege.

           28.       Documents concerning or relating to Ezra, the incident, Ezra's sleeper or Ezra's

    parents.




                                               Page 15 of21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 16 of 24 PageID# 194




            OBJECTIONS: Defendants object to this request to the extent it seeks documents

    protected by the attorney work-product doctrine and/or attorney-client privilege. Defendants

    further object that documents concerning or relating to Ezra, the incident, Ezra's sleeper or

    Ezra's parents are equally or more accessible to Plaintiffs.



            29.     Documents concerning or relating to communications between you and the AAP

    about inclined infant sleepers, hammocks and/or the Rock 'n Play.

            OBJECTIONS: Defendants object to Request No. 29 as being overbroad, unduly

    burdensome, not reasonably limited in time or scope, and not relevant to the claims and defenses

    in the case. As written the Request seeks communications with AAP going back ten (10) years

    and involving every model of the Rock 'n Play Sleeper and any prototypes or "hammocks" (an

    undefined term), including models other than the Product. Defendants further object to the

    extent the Request seeks information protected by the attorney work-product doctrine and the

    attorney-client privilege.



           30.     Documents concerning or relating to the angle of incline of the Rock 'n Play,

    including the SnugaMonkey, while at rest.

           OBJECTIONS: Defendants object to Request No. 30 as being overbroad, unduly

    burdensome, not reasonably limited in time or scope, and not relevant to the claims and defenses

    in the case. As written the Request seeks documents involving every model of the Rock 'n Play

    Sleeper going back ten (10) years, including models other than the Product. In addition,

    Defendants object to this Request as being vague and ambiguous as to the term "at rest" and

    "angle of incline of the SnugaMonkey." Specifically, the term "angle of incline of the




                                              Page 16of21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 17 of 24 PageID# 195




    SnugaMonkey" potentially involves the entire Product, including the Product's legs, seat, back,

    etc. making it impossible to respond in any meaningful way. Defendants further object to the

    extent the Request seeks information protected by the attorney work-product doctrine and the

    attorney-client privilege.



            31.     Documents concerning or relating to the safety of infant sleep at the angle of

    incline at or above the angle of incline of the Rock 'n Play while at rest.

            OBJECTIONS: Defendants object to Request No. 31 as being overbroad, unduly

    burdensome, not reasonably limited in time or scope, and not relevant to the claims and defenses

    in the case. As written the Request seeks documents involving every model of the Rock 'n Play

    Sleeper going back ten (10) years, including models other than the Product. In addition,

    Defendants object to this Request as being vague and ambiguous as to the term "at rest" and

    "angle of incline." Specifically, the term "angle of incline" potentially involves the entire

    Product, including the Product's legs, seat, back, etc. making it impossible to respond in any

    meaningful way. Defendants further object to the extent the Request seeks information protected

    by the attorney work-product doctrine and the attorney-client privilege.



           32.     Documents concerning or relating to the risk of suffocation to the occupant of an

    inclined infant sleeper, hammock or Rock 'n Play, including but not limited from the ability of

    an infant to push itself up to a standing position, the inability of the crotch strap to prevent an

    infant from standing or rolling over, and/or hazards posed by the extra padded material from the

    inserts of certain models including the SnugaMonkey.




                                                Page 17of21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 18 of 24 PageID# 196




            OBJECTIONS: Defendants object to Request No. 32 as being overbroad, unduly

    burdensome, and not reasonably limited in time or scope. As written the Request seeks

    documents involving every model of the Rock 'n Play Sleeper going back ten (10) years,

    including models other than the Product. Defendants further object that the Request is vague and

    ambiguous as not defining what age and developmental stage of an infant to which the request

    refers. Defendants further object to the extent the Request seeks documents protected by

    attorney work-product doctrine and/or the attorney-client privilege.



            33.     Documents concerning or relating to your participation with ASTM International

    regarding the creation of a voluntary standard for inclined infant sleep products.

            OBJECTION: Defendants object to Request No. 33 as being overbroad, unduly

    burdensome, and not reasonably limited in time or scope. Defendants further object to the extent

    the Request seeks documents protected by attorney work-product doctrine and/or the attorney­

    client privilege.



            34.     All medical literature responsive to any of Plaintiff's Interrogatories or that you

    reference in your discovery responses.

            OBJECTION: Request No. 34 is duplicative of Request No. 2. Defendants incorporate

    its objection to Request No. 2 herein. Defendants further object to Request No. 34 as being

    overbroad, unduly burdensome, and to the extent it calls for expert opinion. Defendants further

    object to the extent that the Request seeks documents protected by attorney work-product

    doctrine by asking counsel to determine what medical literature may be "responsive" to any of

   Plaintiffs' Interrogatories.




                                               Page 18of21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 19 of 24 PageID# 197




            35.     Documents concerning or relating to infant rollover behavior.

            OBJECTIONS: Defendants object to Request No. 35 on the grounds it is overbroad, hot

    reasonably limited in time or scope, and vague and ambiguous as to the phrase "infant rollover

    behavior." Defendants further object the Request is vague and ambiguous as not defining what

    age and developmental stage of an infant to which the request refers. Defendants further object to

    the Request seeking documents created subsequent to the date of incident in this case as such

    documents are not relevant to the claims and defenses in the case.



            36.    Documents concerning or relating to communication between or among you and

    the JPML regarding inclined infant sleep products, standards, and/or the Rock 'n Play.

            OBJECTIONS: Defendants object to Request No. 36 as being vague and ambiguous as

    to "JPML", overbroad, unduly burdensome, and not relevant to the claims and defenses in the

    case. As written the Request seeks documents involving every model of the Rock 'n Play

    Sleeper going back ten (I 0) years, including models other than the Product. Defendants further

    object to the Request to the extent it seeks documents protected by the attorney work-product

    doctrine and/or the attorney-client privilege. Defendants further object to the Request to the

    extent it seeks documents subsequent to the date of incident in this case as such documents are

    not relevant to any claims or defenses in this case.



           37.     Documents concerning, reflecting or relating to communication between or

    among you and the CPSC about infant deaths in the Rock 'n Play.




                                               Page 19of21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 20 of 24 PageID# 198




            OBJECTIONS: Defendants object to Request No. 37 to the extent the Request seeks

    documents protected by the attorney work-product doctrine and/or the attorney-client privilege.

    Defendants further object to the Request to the extent it seeks documents created subsequent to

    the date of incident in this case as such documents are not relevant to the claims and defenses in

    the case. Defendants further object to this Request on the grounds that it assumes other infant

    fatalities are substantially similar to the incident at issue in this case where the facts of those

    circumstances and cause of the injury or death in other alleged incidents are markedly different.



            38.     Documents (including patent applications and related documents) concerning or

    relating to any and all studies or tests designed to decrease the risk of infant suffocation or

    asphyxiation in the Rock 'n Play or in inclined infant sleepers.

            OBJECTIONS: Defendants object to Request No. 38 as being overbroad, unduly

    burdensome, not reasonably limited in time or scope, and not relevant to the claims and defenses

    in the case. As written the Request seeks documents involving every model of the Rock 'n Play

    Sleeper going back ten (10) years, including models other than the Product. Defendants further

    object to the extent the Request seeks information protected by the attorney work-product

    doctrine and the attorney-client privilege. Defendants further object to the extent the Request

    seeks such documents created subsequent to the date of incident in this case as such documents

    are not relevant to any claims or defenses in this case.



           39.     Documents concerning, relating to or containing recommendations or suggestions

   to prevent or reduce the risk of injury or death caused by an infant sleeping ih the Rock 'n Play.




                                                Page 20of21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 21 of 24 PageID# 199




            OBJECTIONS: Defendants object to Request No. 39 as being overbroad, unduly

    burdensome, not reasonably limited in time or scope. As written the Request seeks documents

    involving every model of the Rock 'n Play Sleeper going back ten (I 0) years, including models

    other than the Product. Defendants further object to the extent the request seeks documents

    protected by the attorney work-product doctrine and/or the attorney-client privilege. Defendants

    further object to the extent the Request seeks such documents created subsequent to the date of

    incident in this case as such documents are not relevant to the claims and defenses in the case.



           40.     Documents concerning or relating to the risk of an infant suffocating or dying

    which in a Rock 'n Play.

           OBJECTIONS: Defendants object to Request No. 40 as being overbroad, unduly

    burdensome, not reasonably limited in time or scope, and not reasonably calculated to lead to the

    discovery of admissible evidence. As written the Request seeks documents involving every

    model of the Rock 'n Play Sleeper going back ten (10) years, including models other than the

    Product. Defendants further object to the extent the request seeks documents protected by the

    attorney work-product doctrine and/or the attorney-client privilege. Defendants further object to

    the extent the Request seeks such documents created subsequent to the date of incident in this

    case as such documents are not relevant to the claims and defenses in the case.



           41.     An organizational flow chart for each defendant.

           OBJECTION: Defendants object to Request No. 41 as being overbroad, unduly

   burdensome, vague and ambiguous in time or scope, and not reasonably calculated to lead to the

   discovery of admissible evidence.



                                              Page 21 of21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 22 of 24 PageID# 200




               42.   All documents, discovery, depositions, transcripts, and pleadings associated with

    Liliana Coronado Torres, Individually and as Representative of the Estate of Dayana Coronado­

    Torres and Joes Rigoberto Arias v. Imperial Manufactory Limited Tsuen Lee Metals & Plastic

    Toys Co., LTD., Fisher-Price, Inc. and Mattel, Inc., United States District Court for the Southern

    District of Texas McAllen Division, Civil File Action Number 7:15-CV-00444.

               OBJECTION: Defendants object to Request No. 42 on grounds it seeks documents that

    are not relevant nor reasonably anticipated to lead to the discovery of admissible evidence in this

    case. Defendants further object to the extent that the request seeks documents protected by the

    attorney work-product doctrine and/or the attorney-client privilege. As written, the Request seeks

    documents related to other incidents or litigations which are not substantially similar to the incident

    in question and which are not relevant to the claims and defenses in the case.



           43.       All design documents for the Rock 'n Play, including schematics, drawings and

    patents.

           OBJECTIONS: Defendants object to Request No. 43 as being overbroad, unduly

    burdensome, not reasonably limited in time or scope, and seeks documents not relevant to the

    claims and defenses in the case. As written the Request seeks documents involving every model

    of the Rock 'n Play Sleeper going back ten (10) years, including models other than the Product.



    Dated: October 1, 2019                    Respectfully submitted,




                                                Page 22of21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 23 of 24 PageID# 201




                                  Isl Stephen T. Fowler
                                  Stephen Fowler (VSB 44071)
                                  GREENBERG TRAURIG, LLP
                                  2101 L Street N.W., Suite l000
                                  Washington, D.C. 20037
                                  Telephone: (202) 530-8587
                                  Facsimile: (202) 261-0462
                                  Email: fowlerst@gtlaw.com

                                  Lori G. Cohen (pro hac vice pending)
                                  GREENBERG TRAURIG, LLP
                                  The Terminus
                                  3333 Piedmont Road, N.E.
                                  Suite 2500
                                  Atlanta, GA 30305
                                  Tel.: (678) 553-2100
                                  Fax: (678) 553-2212
                                  Email: cohenl@gtlaw.com

                                  Mary-Olga Lovett (pro hac vice pending)
                                  GREENBERG TRAURIG, LLP
                                  1000 Louisiana Street, Suite 1700
                                  Houston, TX 77002
                                  Telephone: (713) 374-3541
                                  Facsimile: (713) 754-7541
                                  Email: lovettm@gtlaw.com

                                  Attorneys for Mattel, Inc. and Fisher-Price, Inc




                                  Page 23of21
Case 1:19-cv-00751-LMB-TCB Document 24-3 Filed 12/03/19 Page 24 of 24 PageID# 202




                                      CERTIFICATE OF SERVICE

           I hereby certify that on October l, 2019, I served by email and First Class mail the foregoing
    Objections to Plaintiffs' Requests for Production of Documents on the following:
    Michael G. Phelan, Esq.
    Jonathan M. Petty, Esq.
    Brielle M. Hunt, Esq.
    PHELAN PETTY, PLC
    6641 West Broad Street, Ste 406
    Richmond, VA 23230
    (Tel) 804-980-7100
    (Fax) 804-767-4601
    mphelan@phelanpetty.com
    jpetty@phelanpetty.com
    bhunt@phelanpetty.com
    Jan V. Hinson, Esq.
    LAW OFFICES OF JAN V. HINSON, P.C.
    330 East Coffee Street
    Greenville, SC 29601
    (tel) 864-527-5933
    (Fax) 877-7973571
    jan@janhinsonlaw.com

    Attorneys for Plaintiff


                                                  Isl Stephen T. Fowler
                                                  Stephen T. Fowler, Greenberg Traurig, LLP




                                              Page 24 o/21
